Citation Nr: 1719482	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the Veteran's application for waiver of recovery of an overpayment and notice of disagreement as to the validity of the debt was timely filed. 

2.  Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected (NSC) pension benefits in the amount of $38,098.00, to include the issue of whether the overpayment was properly created. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to February 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2013 and October 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center and Committee on Waivers and Compromises in Milwaukee, Wisconsin which denied a request for a waiver of an overpayment, to include as based on the timeliness of the notice of disagreement and the timeliness of the request for a waiver. 

The Veteran testified at a June 2015 travel Board hearing, providing testimony on the issue of entitlement to a waiver of recovery of an overpayment debt and the validity of the debt, to include the question of whether the application for a waiver was timely filed.  The hearing transcript is of record.  

The Board remanded the appeal in October 2015 for initial consideration of the question of the validity of the debt and issuance of a supplemental statement of the case.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

During the pendency of the appeal, the AOJ also issued a statement of the case addressing the timeless of the Veteran's notice of disagreement with regard to the validity of the debt, and the Veteran has perfected the appeal as to this issue.  While the Veteran requested a Board hearing in an April 2016 substantive appeal, he specified in his substantive appeal that the issue of timeliness had been challenged, and that he wanted an in-person hearing to address this issue.  Because the Board is granting the appeal with regard to the question of the timely filing of a notice of disagreement, and because the Veteran has already provided Board hearing testimony on the merits of the appeal with regard to the validity of the debt and the request for a waiver, the Board finds that a remand for an additional hearing to address the timeliness of his notice of disagreement is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In separate January 2009 letters, the Veteran was notified of discontinuance of VA benefits effective September [REDACTED], 2006 and was notified that he had an overpayment debt in the amount of $38,098.00.  

2.  The Veteran's request for a waiver of recovery of the overpayment and notice of disagreement challenging the validity of the debt was received in August 2013.

3.  The Veteran has presented evidence showing that he did not receive a January 2009 letter notifying him of the overpayment debt due to circumstances outside of his control.

4.  In February 2007, the Veteran was awarded NSC pension benefits effective August 4, 2006

5.  In April 2006, a warrant was issued by the Butler County Sherriff's Office in Hamilton, Ohio.  This warrant remained outstanding until June [REDACTED], 2013 when the Veteran was arrested and charged with forgery and theft.

6.  From September [REDACTED], 2006 to June [REDACTED], 2013, the Veteran was not eligible for VA pension benefits based on his status as a fugitive felon.

7.  The overpayment of VA benefits in the amount of $38,098.00 was properly created. 

8.  The creation of an overpayment, in the amount of $38,098.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

9.  The Veteran was at fault in the creation of the overpayment, with some fault on the part of VA in its failure to stop benefits in a timely manner. 

10.  Repayment of the remaining balance of the $38,098.00 overpayment debt would result in financial hardship to the Veteran. 

11.  Recovery of the remaining balance of the overpayment of VA pension benefits would defeat the purpose of the VA pension benefits program.

12.  The failure of the Government to insist upon its right to repayment of the total assessed overpayment in the total amount of $38,098.00 would result in unjust enrichment of the Veteran. 

13.  The Veteran has not relinquished a valuable right or incurred any legal obligations based on his reliance of VA pension benefits and has not changed his financial position to his own detriment in relying on payment of VA pension benefits. 

14.  Recovery of the balance of the Veteran's overpayment debt would be against equity and good conscience. 

15.  Recovery of the overpayment amount which has already been received from the Veteran via a reduction of benefits would not be against equity and good conscience. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the Board will accept the Veteran's request for a waiver of recovery of the overpayment in the amount of $38,098.00, to include disagreement on the validity of the debt, as timely.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. § 1.963 (2016).

2.  The Veteran is considered to have been a fugitive felon for VA compensation and pension purposes from September [REDACTED], 2006 to June [REDACTED], 2013.  38 U.S.C.A. 
 § 5313B (West 2015); 38 C.F.R. § 3.665 (n) (2016).

3.  The overpayment of VA benefits in the amount of $38,098.00 was validly created.  38 U.S.C.A. §§ 1521, 5302, 5304 (West 2015); 38 C.F.R. §§ 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660, 3.654 (2016). 

4.  The creation of the overpayment in the amount of $38,098.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran. 38 U.S.C.A. 
 § 5302(c) (West 2015); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the remaining balance of the overpayment of NSC pension benefits are met. 38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.963, 1.965 (2016).

6.  The criteria for waiver of recovery of an overpayment of NSC pension benefits in the amount already received by VA via a reduction of benefits have not been met.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.963, 1.965 (2016).




(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of a Request for a Waiver and Notice of Disagreement

As an initial matter, the Board must first address the question of whether the Veteran has submitted a timely request for waiver of recovery of an overpayment of pension benefits in the original amount of $38,098.00, or a timely notice of disagreement with respect to the validity of the debt.  

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963; see also 38 U.S.C.A. § 5302 (West 2015).  While the provisions of 38 C.F.R. § 1.963  establish that a request for "waiver" of an indebtedness must be made within 180 days following notice of the indebtedness (issued on or after April 1, 1983), unless it is established that there was a delay in receipt of the notice, the provisions of 38 C.F.R. § 20.302 are applicable as to a dispute of validity of creation of the indebtedness.  The provisions of 38 C.F.R. § 20.302  provide one year for receipt of a notice of disagreement as to a RO determination.

In this case, the RO sent to the Veteran a letter dated in November 2007 notifying him that VA had received information from law enforcement authorities indicating that he was a fugitive felon because he was the subject of an outstanding warrant. The letter notified him that VA would provide him at least 60 days to submit information showing that he was not a fugitive felon.  Otherwise, his VA non-service-connected pension payments would be stopped.  A January 2009, letter notified the Veteran that his pension benefits had been stopped effective September [REDACTED], 2006, the date of entitlement to pension benefits.  The Veteran was notified this created an overpayment in his account and that he would be notified in a separate letter of the overpayment amount.   He was informed that he had the right to appeal the decision within one year of the date of the letter.   In a second January 2009 letter informed the Veteran of the overpayment indebtedness of $38.098.00, the right to request a waiver of recovery of the indebtedness.  

The Veteran's request for waiver of overpayment was received on August 2013. Review of the claims file shows no documents which could be construed as a request for waiver prior to that time. 

By decisions dated in September 2013 and October 2013, the RO denied the Veteran's request for waiver of recovery of an overpayment finding, respectively, that his notice of disagreement and the request for a waiver were untimely.

At a June 2015 Board hearing, the Veteran contends that he never received the 2007 and 2009 letters sent from VA, noting that he had a long history of substance abuse and homelessness.  As noted above, the Veteran was sent a November 2007 letter informing him of his status as a fugitive felon, a January 2009 letter informing him of the discontinuation his benefits, and a January 2009 notice of overpayment.  The Veteran reported that he first learned about the overpayment debt in September 2013.  

There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board finds that the Veteran has presented testimony indicating that while he was made aware that VA benefits were being stopped due to his fugitive felon status in December 2008 and January 2009, he was not aware of the creation of an overpayment debt.  In that regard, the Veteran testified that he was homeless and had frequent changes of address during the period in which his VA benefits were stopped.  The Board finds that this statement is supported by findings from the record, to include VA treatment records which identify the Veteran's homeless status and a credit report, which identifies multiple different addresses for the Veteran over this time period.  The Board finds, nonetheless, that the Veteran testified that he was made aware of his status as a fugitive felon in approximately 2008 when he was told by a representative of the VA Medical Center that he was no longer eligible for care, and that VA was probably going to stop his pension benefits as well.  He reported that he was later informed, via a phone-call from the RO, that he had a felony warrant in Butler County, Ohio, and was not eligible for benefits.  

Additionally, the Veteran testified that he was homeless in January 2009 and was receiving his VA pension checks at the agent cashier at the VA Medical Center in West Palm Beach Florida, and reported that he had changed his address with the VA regional office to have his correspondence sent to this address.  He reported that he would go to the VA cashier to pick up his check on the first of the month.  It is not clear, however, whether the Veteran inquired about VA mail sent to this address.  The record shows that the notice of discontinuance of benefits issued in January 2009 was sent to the VA Medical Center Agent Cashier in West Palm Beach, Florida, and subsequent notice of an overpayment debt was sent to a different address in West Palm Beach, Florida.  While the Board finds that VA did mail relevant notices to the Veteran's last address of record, in the case of homelessness, the Board is cognizant that a current, valid mailing address is not always available.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he has identified circumstances beyond his control that resulted in the non-receipt of VA notice of an overpayment debt.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   For these reasons, the Board will accept the Veteran's request for a waiver of recovery of the overpayment in the amount of $38,098.00, to include disagreement on the validity of the debt, as timely.

Due Process

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issues on appeal.  The matter at issue, both the determination of the Veteran's fugitive felon status and the request for a waiver of recovery of overpayment are governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004).  The Board finds that general due process concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2016).

The Board remanded the appeal in October 2015 for initial consideration of the validity of the overpayment debt.  While the Veteran's representative contends in a February 2016 statement that a November 2015 supplemental statement of the case was conclusory and did not substantially comply with the Board's remand instruction, the Board finds the AOJ adequately considered the validity of the debt in a separate November 2015 adjudicatory letter, which discussed the Veteran's outstanding warrant, notice letters sent to the Veteran's address of record, and relevant fugitive felon statutes in addressing the validity of the overpayment debt, and included an audit to show how the debt was calculated.  The AOJ also issued a subsequent September 2016 supplemental statement of the case, which the Board finds adequately addressed the validity of the overpayment debt based on the Veteran's outstanding felony warrant and his contention that he was not aware that he had an overpayment debt.  The Board finds that AOJ substantially complied with the Board remand order in issuing the November 2015 adjudicatory letter and September 2016 supplemental statement of the case.  The Veteran has been afforded an opportunity to present information and evidence in support of his claim and has not identified any outstanding evidence that needs to be obtained in this case.

Validity of Debt

The regulations at 38 C.F.R. § 3.665 prohibit the payment of compensation benefits for any period during which a veteran was a fugitive felon.  A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B (West 2015).  The implementing regulation, 38 C.F.R. § 3.665 (n) provides that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon. 

The term fugitive felon means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665 (n) (2016).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382 (e)(4)(A).

VA's Adjudication Procedure Manual provides additional guidance with respect to fugitive felons.  See M21-1MR, Part X, Chapter 16.  Under those guidelines, a beneficiary of VA benefits, who is the subject of a valid out-standing felony arrest warrant, is presumed to be a fugitive felon for VA purposes.  Id.  at 16.1c. 

The Veteran was initially awarded VA compensation benefits in February 2007, effective from September [REDACTED], 2006.  Evidence of record shows that in April 2006, a warrant was issued by the Butler County Sherriff's Office in Hamilton, Ohio for forgery.  VA regulations prohibit the payment of compensation benefits to a veteran for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665.  The April 2006 warrant remained outstanding until the Veteran turned himself in to the authorities.  Correspondence from the Butler County Sherriff's Office shows that the warrant was cleared on June [REDACTED], 2013 when he was arrested and charged with forgery and theft.  August 2013 documents from the Butler County Court of Common Pleas Department of Rehabilitation and Correction shows that the Veteran entered a supervised intervention plan in lieu of conviction and agreed to restitution in the total amount of $38,120.87 for the forgery/theft charges.  An August 2016 court order from the Butler County Court of Common Pleas shows that the Veteran successfully completed a program of treatment in lieu of conviction as previously ordered by the Court.  Indictment in this matter was, therefore, dismissed by terminating prosecution.  

The record shows that the April 2006 warrant was issued because the Veteran was charged with forgery, specifically check fraud.  See 38 C.F.R. § 3.665(n).  The warrant was not discharged until the Veteran turned himself in to the authorities on June [REDACTED], 2013.  For these reasons, the Board finds that the Veteran was a fugitive felon for VA purposes under the provisions of 38 U.S.C.A § 5313B from April 20, 2006 (the date the warrant was issued) to June [REDACTED], 2013 (the date the warrant was rescinded). 

The Veteran contends that he was not aware of his status as a fugitive felon until he was informed in 2008 that he was no longer eligible for VA medical care based on the outstanding warrant in Butler, Ohio.  While the Board finds that the Veteran may not have been aware of his "fugitive felon" status, based on later statements from the Veteran, indicating that the Butler County Sherriff's office was unwilling to extradite him when he was in the custody of the Miami-Dade Police Department, the Board finds, nonetheless, that the Veteran may have been aware that felony charges against him existed.  Moreover, in Mountford v. Shinseki, 24 Vet. App. 443 (2011), the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge that a warrant had been issued is not part of the statutory requirement under 38 U.S.C.A. § 5313B .  The Court held that neither the statute nor its legislative history suggested that to be a fugitive felon one must have knowledge of the warrant.  Id.  While the record shows that the Veteran entered a program of treatment and agreed to restitution in lieu of conviction in this case, in Court in Mountford v. Shinseki, rejected the argument that conviction for a felony was required for one to be considered a fugitive felon, and reasoned that had Congress intended an adjudication of guilt to be necessary, the word 'conviction' would have been used, mirroring the language of 38 U.S.C. § 5313B (b)(1)(A), rather than the word 'commission.'  Thus, the Board finds that the Veteran's lack of knowledge with regard to the existence of the warrant and the election to enter a treatment program in lieu of conviction did not affect the Veteran's status as a fugitive felon for VA purposes.

The Veteran contends that he was not fleeing conviction, and could not have fled because he had never lived in Ohio prior to 2013.  He submitted evidence from the Miami-Dade Police Department showing that he had been arrested in 2007 and contends that the Butler County Sherriff's Office would not extradite him.  Attached correspondence from the Butler County Sherriff's Office Warrants Clerk, dated in December 2013, shows that the warrant had been satisfied on June [REDACTED], 2013, and that the Veteran was located out of the pick-up radius and that the Sherriff's Office would not extradite.  However, earlier June 2013 correspondence from the Butler County Sherriff's Office Warrants Clerk shows that the warrant had been satisfied based on the Veteran's June 2013 arrest, and up until that time, and it was not indicated that the warrant was not valid or that it had been dismissed prior to the June 2013 arrest.  Thus, the Board finds that even though the Butler County Sheriff's Office failed to extradite the Veteran, the warrant, nonetheless, remained valid prior to June [REDACTED], 2013.  

Because the weight of the evidence shows that the Veteran had an outstanding felony warrant from April 20, 2006 to June [REDACTED], 2013, the Veteran was not eligible for VA compensation benefits based on his status as a fugitive felon during that time.  A November 2015 accounting shows that VA pension payments made from September [REDACTED], 2006 (the effective date for his receipt of NSC pension benefits) to December 31, 2008 (the date his benefits were stopped) totaled $38,098.00.  Accordingly, the Board finds that the overpayment of VA benefits in the amount of $38,098.00 is valid.  Because the preponderance of the evidence is against the appeal with regard to the validity of the debt, the appeal is denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Waiver of Recovery of an Overpayment Law and Regulations

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2015); 38 C.F.R. § 1.911(c) (2016).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (interpreting that, where the validity of the debt is challenged, that issue must be developed before the issue of waiver of the debt can be considered).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  Compensation is discontinued for any period for which a Veteran receives active service pay, such as for reentry into active military service, or for active duty for training or inactive duty for training.  38 C.F.R. 
§ 3.654 (a) (2016).  Thus, if a Veteran does not notify VA of such service, or waive his compensation for such periods, an overpayment may result.  38 C.F.R. § 3.700 (a)(1) (2016).

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  	

As discussed above, the Board has found that the creation of an overpayment in the amount of $38,098.00 was validly created as the Veteran was in receipt of VA pension benefits when he was not eligible for such benefits based on his status as a fugitive felon.  38 U.S.C.A. § 5304 (c); 38 C.F.R. §§ 3.654 and 3.700 (2016).  

The Board next finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran contends that he was not aware of his fugitive felon status prior to 2008, and even if he were, it does not appear that he realized that such status would affect his eligibility to receive NSC pension benefits.   Accordingly, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the remaining balance of the Veteran's indebtedness would violate principles of equity and good conscience, and that a partial waiver of overpayment is warranted.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that because the overpayment of NSC pension benefits was properly created based on the Veteran's status as a fugitive felon, the Veteran was at fault in accepting benefits to which he was not entitled during this period.  The Board finds, however, that VA was also partially at fault in the creation of the debt because VA did not stop benefits until January 2009, over a year after they learned of the Veteran's status as a fugitive felon and over a year after they issued November 2007 notice to the Veteran informing him of his fugitive felon status.  

The Veteran contends that repayment of the debt would result in financial hardship.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran testified that he has been homeless for essentially the entire appeal period, and this is confirmed by documentation in VA treatment records.  An October 2008 VA treatment report shows that the Veteran was homeless.  In December 2010, the Veteran was stated to be homeless for the past three years and was referred to a shelter.  In February 2012, the Veteran was noted to be in a homeless program and was residing at a half-way home.  In a January 2014 treatment report, the Veteran reported that he was participating in a GPD program in Cincinnati, Ohio and reported that he participated in the Stand Down House, a program that provides support for homeless veterans.  VA mental health treatment records dated in November 2015 show that the Veteran's HUD/VASH case manager was in trying to obtain a housing voucher for the Veteran.  The Veteran reportedly earned 0 to $1,300 a month.  He noted that he had slept in his car the previous night as he did not have time to check into Parkway Center, and was assessed with "a lack of housing."  A February 2016 congressional letter shows that the Veteran reported being homeless, and that he was living in a GDP program at VOA intermittently.  The Board finds that the record shows that the Veteran is homeless, has been homeless since approximately 2008, and has been living at various shelters during the appeal period.  

In a May 2008 Improved Pension Eligibility Verification Report, the Veteran identified VA pension benefits in the amount of $931.00 as his only income.  No cash, bank accounts, or property were identified in the Veteran's net worth.  Pension benefits were stopped in January 2009.  In a February 2014 Financial Status Report, received in April 2014, the Veteran reported the receipt of NSC pension benefits and identified a monthly net income of 23.00 a month.  He identified monthly living expenses in the total amount of $1500 a month, but did not specify what these expenses were for.  Additionally, the Board finds that the net income reported by the Veteran does not identify the amount of pension he received since a December 2013 VA notice with regard to his pension award shows that he received $1560.00 a month, and an April 2015 VA notice of benefits shows that the Veteran's award was adjusted to $1587.00 a month.  In an October 2014 letter, the Veteran reported that his VA pension was garnished in the amount of $285.00 monthly, and VA financial transaction histories also identify a median transaction amount of $285.00 from November 2013 to June 2015.  Thus, the Board finds that the Veteran had a monthly income of between $1275.00 a month and $1302.00 from December 2013 to June 2015.    

The Veteran has also identified various debt obligations during the appeal period.  The record shows that the Veteran owes $38,120.00 in court ordered restitution to various banks.  A letter from the Butler County Child Enforcement Agency shows that he owes a lump sum of $81,485.00 in past due child support.  The Veteran submitted documentation showing a loan account from D.F.S. on which he owes $9,263 and has reported additional amounts owed to family members.  A credit report submitted by the Veteran also identifies a number of additional debts that are in collection.  After taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Therefore monthly payments on loans and other debts have not been considered by the Board in calculating monthly expenses.  However, the Board finds that the Veteran's level of indebtedness and inability to make payments on these debts also tends to identify a significant degree of financial hardship.  Because the Veteran is homeless, with limited income and substantial debt, the Board finds that the continued collection of the indebtedness would deprive the Veteran of basic necessities, such as shelter.  Resolving the reasonable doubt in favor of the Veteran, the Board finds that repayment of the overpayment debt would result in financial hardship to the Veteran.

With regard to the amount of the overpayment debt already collected by VA via a reduction of benefits, the Board finds that while this likely resulted in some degree of financial hardship to the Veteran, he was nonetheless able to meet, on a very basic level, the necessities of life, and because those amounts have already been recovered from the Veteran, the Board finds that this past collection of the indebtedness would not deprive the Veteran of the basic necessities going forward.

The Board finds that recovery of the balance of the overpayment debt would defeat the purpose for which benefits were intended.  The Board finds that the award and disbursement of VA benefits was made for the support of the Veteran because of nonservice-connected disabilities.  Thus, the collection of the balance of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled Veterans.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that failure of the Government to insist upon its right to repayment of the total assessed overpayment in the total amount of $38,098.00 would result in unjust enrichment of the Veteran. 
Despite any financial hardship, the Board finds that the failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran as he was in receipt of money which was not due to him. 

The Board finds that the evidence does not show that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits, nor does the evidence show that the Veteran changed his financial position to his own detriment in relying on payment of VA pension benefits. 

The Board finds that a partial waiver of the overpayment debt is warranted in this case.  Given the fact that the overpayment debt was not a result of fraud, balancing other factors discussed above, to include the Veteran's fault in the creation of the overpayment debt, VA's fault stopping the Veteran's benefits in a timely manner, 
financial hardship shown by the Veteran if the balance of the debt were to be repaid, unjust enrichment by the Veteran part of the debt were to be waived, and the purpose for which benefits were intended, the Board finds, resolving all reasonable doubt in favor of the Veteran, that recovery of the remaining balance of the overpayment debt would be against the principles of equity and good conscience.  

The Board finds, however, that recovery of the overpayment amount which has already been received from the Veteran via a reduction of benefits would not be against equity and good conscience.  As noted above, VA was only partially at fault in the creation of the overpayment debt in its failure to reduce benefits sixty days after issuance of a November 2007 notice letter to the Veteran.  The Veteran, however, was entirely at fault in the creation of the debt prior to that time where he was in receipt of benefits due to him for which he was not entitled.  Waiver of the entire debt would result in unjust enrichment to the Veteran, and the Board finds that the past collection of benefits would not result in undue financial hardship to the Veteran going forward, where the remaining balance of the debt has already been waived.  Thus, balancing these factors, along with the purpose for which the benefits were intended, and the Veteran's lack of reliance on the benefits received, the Board finds that the weight of the evidence shows that it would not ben against equity and good conscience for VA to retain the amount of the overpayment debt which has already been recovered from the Veteran. 

For the reasons stated above, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a partial waiver of recovery of VA pension benefits, specifically, the remaining balance of the overpayment debt as of the date of issuance of this decision, is warranted.  See 38 C.F.R. §§ 1.963, 1.965.    


ORDER

The Veteran's application for waiver of recovery of an overpayment and disagreement as to the validity of the debt has been accepted as timely.

A waiver of recovery of an overpayment of the remaining balance of NSC pension benefits as of the date of issuance of this decision is granted.

A waiver of recovery of an overpayment of NSC pension benefits in the amount already recovered by VA as of the date of issuance of this decision is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


